Citation Nr: 0335240	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for subtotal 
thyroidectomy with hypothyroidism, hoarseness and labile 
hypertension, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for a thyroidectomy 
scar, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to June 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record reveals the matters are 
not ripe for appellate disposition.  Initially, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and eliminated the former statutory 
requirement that claims be well grounded.   It appears that 
the VCAA applies to this case even though the claim was filed 
before enactment of the law since VA had not finally 
completed adjudication of the claim before the law was 
passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  However, there has been no compliance with 
this law, as discussed in more detail below.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  In 
the instant case, the veteran has not been provided notice of 
the VCAA as mandated by the Court with respect to his 
increased rating claims, as well as his TDIU claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to provide notice of the 
VCAA where there was none, as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is that 
a remand is necessary to notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the increased rating claims and TDIU claim, what 
evidence VA will develop, and what evidence the veteran must 
furnish.  See Quartuccio, supra.   

During the pendency of this claim, the rating criteria for 
evaluating skin disorders were amended, effective from August 
30, 2002. See 67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  
Also, the rating criteria for evaluating intervertebral disc 
syndrome were amended, effective from September 23, 2002. See 
67 Fed. Reg. 54345-54349 (June 24, 2002).  Finally, the 
rating criteria for evaluating disabilities of the spine were 
amended, effective from September 26, 2003. See 68 Fed. Reg. 
166, 51454-51458. (August 27, 2003).

The Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the Board must apply the old law prior to 
the effective date of the new law.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

In the instant case, the veteran has not been provided notice 
of the regulation changes, nor has he been given the 
opportunity to submit additional evidence or argument on 
these issues.  As the Board intends to rely on the new laws 
in adjudicating the veteran's claims of entitlement to 
increased ratings for lumbar strain and a thyroidectomy scar, 
which have not been considered by the agency of original 
jurisdiction, and such consideration could result in a denial 
of the appeal; the Board must notify the veteran and his 
representative of its intent to do so.  See 38 C.F.R. 
§ 20.903(c).

While the case is in remand status, the veteran should be 
afforded additional VA examinations in connection with his 
claims on appeal.  The last VA examination of record is dated 
in October 2000.  The Board finds that the October 2000 VA 
examination is inadequate for evaluating the veteran's 
current level of impairment.  38 C.F.R. § 4.70.  In addition, 
as the aforementioned report of examination is over three 
years old, a re-examination is necessary to verify whether 
there has been an improvement in the veteran's subtotal 
thyroidectomy, lumbar strain, and/or thyroidectomy scar or a 
material change in disability. 38 C.F.R. § 3.327(a)

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:


1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the increased rating 
claims and TDIU claim, what evidence VA 
will develop, and what evidence the 
veteran must furnish. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, 
will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by the Secretary.").  

2.  VA should notify the veteran that the 
rating criteria for evaluating skin 
disorders were amended, effective from 
August 30, 2002. See 67 Fed. Reg. 147, 
49590-49599 (July 31, 2002).  A copy or 
summary of the applicable law to be 
considered must be attached.

3.  VA should notify the veteran that the 
rating criteria for evaluating 
intervertebral disc syndrome were amended, 
effective from September 23, 2002. See 67 
Fed. Reg. 54345-54349 (June 24, 2002).  A 
copy or summary of the applicable law to 
be considered must be attached.

4.  VA should notify the veteran that the 
rating criteria for evaluating 
disabilities of the spine were amended, 
effective from September 26, 2003. See 68 
Fed. Reg. 166, 51454-51458. (August 27, 
2003). A copy or summary of the applicable 
law to be considered must be attached.

5.  Once the veteran has been notified of 
the change in skin regulations, 
arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: Dermatology.  Send the 
claims folders to the examiner for 
review.  Please ask the examiner to 
clearly document review of the claims 
folders in his/her examination report.  
Please ask the examiner to provide 
opinions as to whether the veteran's 
thyroidectomy scar is manifested by 
disfigurement of the head, face, or neck 
with visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, 
or with two or three characteristics of 
disfigurement: (1) scar 5 or more inches 
(13 or more cm. in length); (2) scar at 
least one-quarter inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) 
scar adherent to underlying tissue; (5) 
skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an 
area six square inches (39 sq. cm.); or 
(8) skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).

The examiner is asked to take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  Please request that the 
examiner provide all rationale for any 
opinions expressed.

6.  Once the veteran has been notified of 
the change in the intervertebral disc and 
disabilities of the spine regulations, 
arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: Orthopedic.  Send the claims 
folders to the examiner for review.  
Please ask the examiner to clearly 
document review of the claims folders in 
his/her examination report.  Please ask 
the examiner to provide opinions as to 
whether the veteran's lumbar strain is 
manifested by:

a)	Intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 6 weeks during 
the past 12 months;
b)	unfavorable ankylosis of the 
thoracolumbar spine with or without 
symptoms such as pain, stiffness, or 
aching in the area of the spine 
affected by residuals of injury or 
disease; and/or
c)	unfavorable ankylosis of the entire 
spine with or without symptoms such as 
pain, stiffness, or aching in the area 
of the spine affected by residuals of 
injury or disease.

The examiner is asked to evaluate any 
associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment, 
separately, under an appropriate 
diagnostic code.  In exceptional cases, 
an examiner may state that because of 
age, body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion.  The examiner must supply 
complete rationale for any opinions 
expressed.

7.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: Endocrinology.  Send the 
claims folders to the examiner for 
review.  Please ask the examiner to 
clearly document review of the claims 
folders in his/her examination report.  
Please ask the examiner to provide 
opinions as to whether the veteran's 
subtotal thyroidectomy with 
hypothyroidism, hoarseness and labile 
hypertension is manifested by:

a)	hypothyroidism with emotional 
instability, tachycardia, 
fatigability, and increased pulse 
pressure or blood pressure;
b)	thyroid enlargement, tachycardia (more 
than 100 beats per minute), eye 
involvement, muscular weakness, loss 
of weight, and sympathetic nervous 
system, cardiovascular, or 
gastrointestinal symptoms; or
c)	toxic adenoma of the thyroid gland.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the above 
questions, he/she should so state. 

8.  The veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655. If 
the veteran does not report for the 
examinations, the claims folders should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

9.  Thereafter, the veteran's claims of 
entitlement to an increased rating for a 
subtotal thyroidectomy, lumbar strain, 
and a thyroidectomy scar, as well as 
TDIU, should be readjudicated.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




